ss,

——+.,

LE PRESIDENT DE LA REPUBLIQUE
CHEF DE L'ETAT

Unité — Dignité — Travail

DECRETON 41244 4

PORTANT ATTRIBUTION D'UN PERMIS D'EXPLOITATION

ET D'AMENAGEMENT (PEA) À LA SOCIETE ALPI CENTRAFRIQUE

Vu

Vu

Vu

vu

Vu

Vu

vu

Vu

Vu

vu

(APILCA)

LE CHEF DE L'ETAT DE LA TRANSITION,

Ja Loi n°13.001 du 18 Juillet 2013, portant Charte Constitutionnelle de Transition ;

la Loi n°08.022 du 17 Octobre 2008, portant Code Forestier de la République
Centrafricaine ;

le Décret n°14.011 du 25 Janvier 2014, portant nomination du Premier Ministre, Chef
du Gouvernement de Transition ;

le Décret n°14012 du 27 Janvier 2014, portant nomination des Membres du
Gouvernement de Transition et ses modificatifs subséquents ;

le Décret n°12.034 du 27 Février 2012, portant Organisation et Fonctionnement du
Ministère des Eaux, Forêts, Chasse et Pêche et fixant les attributions du Ministre ;

je Décret n°09.118 du 28 Avril 2009, fixant les modalités d'attribution des permis
d'exploitation et d'aménagement ;

Arrêté n°006/MEFCPE/DIRCAB/CAPF du 27 Mars 2007, fixant le règlement intérieur
de la Commission d’ Attribution des Permis ;

la Décision n°037/MEFCP/DIRCAB du 12 Octobre 2009, portant Validation du
Manuel de procédure de mise en concurrence pour l'attribution des PEA ;

le Décision n°021/MEFCP/DIRCAB/CMEF du 16 Janvier 2014, portant désignation
des Membres de la Sous-Commission d'Evaluation (SCE)

la Note de Service n°337/MEFCP/DIRCAB/CMEF du 19 Décembre 2013, portant
Désignation des Membres de la Commission d'Attribution des Permis (CIMA) ;

l'appel d'offre n°248/MEFCP/DIRCAB/DGEFCP du 04 Novembre 2013, en vue
d'attribution de, Permis d'Exploitation et d'Aménagement en République
Centrafricaine ;

/ 1

(4

REPUBLIQUE CENTRAFRICAINE
Vu le Rapport d'Evaluation Technique de la Sous-Commission ;

Vu les Procès-verbaux des 14, 15, 16 Janvier, 14 et 18 Février relatifs respectivement au
recrutement d'un observateur Indépendant, à la validation des Documents d'Appel
d'Offres, à la désignation des Membres de la Sous-commission d'Evaluation des
offres, à l’ouverturé publique des offres, à la validation du rapport de la.SCE et à
l'ouverture des offres financières.

Art1°":

Art.2:

SUR RAPPORT DU MINISTRE DE L'ECONOMIE FORESTIERE,
DE L'ENVIRONNEMENT ET DU TOURISME

LE CONSEIL DES MINISTRES ENTENDU,

DECRETE

Il est attribué à la Société ALPI CENTRAFRIQUE en abrégé ALPICA un Permis
d'Exploitation et d'Aménagement (PEA) d'une superficie totale de Deux Cent
Trente Quatre Mille Quatre Cent Soixante Cinq hectares (234.465 ha) soit Cent
Quatre Vingt Douze Mille Neuf Cent Quatre Vingt Six hectares (192.986) de
superficie utile et taxable.

Ce Permis est inscrit au sommet forestier sous le numéro 190.

Le permis en seul lot est situé dans la préfecture de la Sangha Mbaéré, Sous-
préfecture de Bayanga

IL'est défini comme suit : entre 3° 30 et 02° 30’ de latitude nord, 16°40 et 160’ de
longitude est. Il est limité.

Au Nord : Depuis le point de confluence entre la Sangha et la rivière Babili, la
limite remonte la rivière Babili jusqu'à sa source, au point de coordonnées
3°23:31" de latitude Nord et 16°1045" de longitude Est, de ce point, elle suit un
azimut de 71° d'une longueur de 1,2 km, jusqu'à la source de la rivière
Bélemboké, anciennement appelé Singué, au point de coordonnées $°23'43" de
latitude Nord et 16°11°23" de longitude Est. Elle descend la Bélemboké, puis la
rivière Ndelengue, jusqu'au confluent de Ndelengue avec Yobe puis remonte le
cours de Yobe jusqu'à sa source, au point de coordonnées 3°29'48" de latitude
Nord et 16°30'37" de longitude Est. De ce point, elle suit un azimut de 94° sur 9,6
km jusqu'a la frontière _centrafricano-congolaise, au point de coordonnées
3°29°29" de latitude Nord et 16°35'47" de longitude Est.

A l'Est : De ce point, la limite suit la limite frontière centrafricano-congolaise
jusqu'à la borne 25 (point de coordonnées 3°05'34" de latitude Nord et 16°31'22"
de longitude Est. Caractérisant la limite extérieure de la zone tampon au Nord Est
du Parc National de Dzanga Ndoki. De cette borne, la limite suit un azimut de
270°sur environ 15 km jusqu’ à l'insertion avec un affluent de Babongo, au point
de coordonnées 3°05'34" de latitude Nord et 16°23'24” de longitude Est (borne
25b de la zone tampon).

De ce point, la limite suit un azimut de 231° sur 7,7 km jusqu’au point de
coordonnées 3°02'58” de latitude Nord et 16°20'09” de longitude Est (borne 26 b
de la zone tampon) de ce point, elle suit un azimut de 180° sur environ 24 km, en
longeant la limite du pré-parc, jusqu'à l'insertion avec la piste de Kongana, au ponf

2

chu.

Art.3:

Art.4

Art.5 :

Art.6 :

Le Ministre de l'Economie Forestière,
de l'Environnement et 4

de coordonnées 2°49'53" de latitude Nord et 16°20'09" de longitude Est. (borne 36
de la zone tampon). De ce point, elle suit la piste de Kongana sur environ 4,7 km
jusqu'à la borne 41, de coordonnées 2°4812" de latitude Nord et 16°2117” de
longitude Est. De cette borne, elle suit un azimut de 226° sur 6,6 km jusqu'au point
de coordonnées 2°36'10" de latitude Nord et 16°06’27" de longitude Est, (borne 42
de la zone tampon).

Au Sud: Du point précédent, la limite suit un azimut de 270° sur une
longueur d'environ 2,7 km jusqu'à la Sangha, au niveau de la borne 22 de la zone
tapon (au point de coordonnées 2°36'10" de latitude Nord et 16°0457” de
longitude Est

A l'Ouest : La limite remonte sur la rive gauche de la Sangha jusqu'à sa
confluence avec la riviere Babili.

La signature d'une Convention Provisoire d'Aménagement Exploitation et
l'installation d'une Cellule d'Aménagement forestier au sein de la société seront
établies dans un délai maximum de quatre-vingt-dix (90) jours à compter de la
date de signature du présent Décret. Ces documents détermineront les nouvelles
conditions d'exploitation du Permis n°190.

: La Société ALPI CENTRAFRIQUE en abrégé ALPICA s'acquittera du paiement de
la totalité des loyers pour les trois premières années dans un délai de quinze (15)
jours à compter de la notification du présent Décret. Les loyers versés au titre de
la deuxième et troisième année seront considérés comme avances non
déductibles des autres taxes et redevances

Tout manquement ou retard entrainera l'annulation d'office du Permis, objet de cet
acte.

La Société ALPICA demeure soumise à toutes les dispositions en vigueur, en ce qui

concerne le régime domanial, fiscal, douanier et forestier.

Le présent Décret qui abroge toutes dispositions antérieures contraires et
qui prend effet à compter de la date de sa signature, sera enregistré et publié
au Journal Officiel.

Fait à Bangui, le Ë 9 AVR 901

éfourisme
|

= \ lu
_Hÿatinthe TOUHOUYE.-- Fe

use =

